Citation Nr: 0705277	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-13 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969, which included service in the Republic of 
Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada that denied the veteran's claim of entitlement 
to service connection for PTSD.  The veteran perfected a 
timely appeal of this determination to the Board.

In May 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed PTSD related to the in-service 
stressor of seeing, moving, and retrieving dead bodies, as 
part of his duties serving in the Republic of Vietnam as a 
member of the 50th Medical Detachment.  The record evidence 
contains VA medical treatment records dated in August 2004 
that indicate a diagnosis of PTSD, as well as a relationship 
between such diagnosis and the veteran's in-service trauma of 
having seen and carried dead bodies and of being forced to 
fly in a helicopter to bring bodies back to his company.

The veteran's service personnel records reflect that from 
January to April 1968, the veteran served in the Republic of 
Vietnam as a supply clerk with the 50th Medical Detachment.  
However, in adjudicating the veteran's claim, the RO 
determined that although the records showed the veteran 
serving as a supply clerk at a field hospital and at a 
medical detachment in Vietnam, and although it was not 
disputed that evacuation hospitals in Vietnam regularly 
received and treated casualties, there was no evidence of the 
veteran's personal and direct involvement with the wounded.

While the service records do not specifically indicate that 
the veteran actually saw or was personally involved in 
physically transporting dead and wounded persons, the fact 
that he was stationed with a Medical Detachment that may have 
transported and treated dead and wounded persons would tend 
to corroborate his statements of having witnessed and handled 
the wounded.  See Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002).  Thus, information verifying whether the 50th 
Medical Detachment had the occasion to physically transport 
and treated dead and wounded persons during the veteran's 
period of service with this Detachment would provide 
independent evidence of the occurrence of the veteran's 
claimed stressful events.  Therefore, a remand is warranted 
to obtain such information.

Accordingly, the case is REMANDED for the following action:

1.	The RO should also ask the appellant to 
provide any additional details 
concerning the 50th Medical Detachment's 
involvement with transporting and 
handling dead bodies, and any 
helicopter missions in which the 
veteran was involved to retrieve such 
bodies.  He should also be reminded 
that he can also submit "buddy 
statements" containing verifiable 
information regarding the events 
claimed as "stressors" during his 
military service.  The appellant should 
be advised that this information is 
necessary to obtain supportive evidence 
of the stressful events he claims to 
have experienced, and he should further 
be advised that failure to respond may 
result in adverse action.  Any 
additional information provided by the 
veteran should be associated with the 
claims folder.

2.	Thereafter, prepare a letter asking the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressors.  Specifically, the 
records (including any morning reports, 
unit log and unit records) of the 50th 
Medical Detachment for the period of 
January 1968 to April 1968 involving 
the treatment and transportation of 
dead and wounded persons should be 
obtained.  Any records produced by such 
efforts should be associated with the 
claims folder.  Any unsuccessful 
attempts to obtain such records should 
also be associated with the claims 
folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If benefit sought remains 
adverse to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


